Citation Nr: 1216977	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating from January 1, 2008 to February 25, 2009, and a disability rating in excess of 40 percent from February 26, 2009, for prostate cancer.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active service from March 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, wherein the RO granted service connection for prostate cancer.  An initial total rating was granted effective from May 29, 2007, and reduced to a noncompensable rating as of January 1, 2008.  The Veteran disagreed with the noncompensable rating and subsequently filed a timely appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In an April 2009 rating action, the RO increased the disability rating for the Veteran's service-connected prostate cancer from noncompensable to 40 percent disabling, effective from February 26, 2009 (the date of VA examination showing increased symptoms).  Because the RO assigned a "staged" rating to the Veteran's service-connected prostate cancer, the Board has characterized the issue on appeal as stated on the first page of this decision.  See Fenderson, supra.  

In the Veteran's substantive appeal (VA Form 9), dated in January 2009, he requested a Travel Board hearing.  However, in correspondence from the Veteran to the RO, received in July 2009, the Veteran withdrew his request for a Travel Board hearing and requested that his case be forwarded to the Board.

The Veteran is currently in receipt of a total disability evaluation based on individual unemployability (TDIU).  That is, he has been found unemployable due to the totality of his service-connected disabilities and is in receipt of a 100 percent disability evaluation.  See 38 C.F.R. §§ 3.340, 3.321, 4.16(a).    






FINDING OF FACT

During the entire course of the appeal, the Veteran's prostate cancer has been manifested by nocturia five times per night.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, between January 1, 2008 and February 25, 2009, the criteria for an initial evaluation of 40 percent, but no more, for prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2011).

2.  Beginning February 26, 2009, the criteria for an initial evaluation in excess of 40 percent for prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 




Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 2007 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in June 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the June 2007 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the March 2008 RO decision that is the subject of this appeal in its June 2007 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in June 2007), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board finds that the June 2007 letter substantially satisfies the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        


Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran in fact did receive a VA examination in February 2009 which was thorough in nature and adequate for the purposes of deciding this claim. The aforementioned VA examination revealed findings that are adequate for rating the Veteran's prostate cancer.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II. Pertinent Law and Regulations

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2011). Pertinent regulations do not require that all cases show all findings specified by the VA's Schedule for Rating Disabilities, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In every instance where the schedule does not provide for a no percent evaluation for a diagnostic code, a no percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. at 119 (1999).     

The Veteran's service connected prostate cancer has been evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Diagnostic Code 7528 provides a 100 percent rating for malignant neoplasms of the genitourinary system.

A note following Diagnostic Code 7528 indicates that following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there was no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

Renal dysfunction is rated as follows: no percent, albumin and casts with history of acute nephritis or hypertension noncompensable under Diagnostic Code 7101; 30 percent, albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101; and 60 percent, albumin constant with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.

Voiding dysfunction is rated as follows: 20 percent, requiring the wearing of absorbent material which must be changed less than 2 times per day; 40 percent, requiring the wearing of absorbent material which must be changed 2 to 4 times per day; and 60 percent, requiring the use of an appliance or the wearing of absorbent material which must be changed more than 4 times per day.  Id. 

A zero percent evaluation is assigned for obstructed voiding with obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year; a 10 percent evaluation requires marked obstructive symptomatology; and a 30 percent evaluation is assigned for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. Part 4, § 4.115a.

Urinary frequency is rated as follows: 10 percent, daytime voiding interval between 2 and 3 hours or awakening to void 2 times per night; 20 percent, daytime voiding interval between 1 and 2 hours or awakening to void 3 to 4 times per night; and 40 percent, daytime voiding interval less than 1 hour or awakening to void 5 or more times per night.  Id.      

Urinary tract infection (UTI) is rated as follows: 10 percent, long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management; and 30 percent, recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Id.    








III. Factual Background

In May 2007, the Veteran filed a claim of entitlement to service connection for prostate cancer.  

Private medical records show that in May 2007, the Veteran underwent transurethral resection of the prostate (TURP).  A biopsy taken during the surgery was reported to show adenocarcinoma of the prostate.  The TURP was complicated by a bladder neck contracture and the Veteran subsequently underwent transurethral resection of such contracture in August 2007.  

VA Medical Center (VAMC) outpatient treatment records, dated from December 2006 to February 2008, show that in February 2008, the Veteran was evaluated by the genitourinary (GU) department.  At that time, he stated that he was still being seen in the private sector for his prostate cancer.  The examiner noted that the Veteran had a good voiding pattern.  

By a March 2008 rating action, the RO granted service connection for prostate cancer on the basis of presumptive exposure to herbicide agents in the Republic of Vietnam.  The RO assigned an initial 100 percent rating, effective from May 29, 2007, and a noncompensable rating effective from January 1, 2008, under Diagnostic Code 7528 for the Veteran's prostate cancer.  

Additional private medical records show that in May 2008, the Veteran underwent a follow-up examination for his prostate cancer.  At that time, he stated that he had more nocturnal polyuria and was voiding twice per night.  The assessment was prostate cancer.  In October 2008, he underwent another follow-up evaluation.  At that time, he denied any voiding complaints.  

In a letter from the Veteran, received on June 30, 2008, the Veteran stated that he had mitral valve disease.  He indicated that due to his heart condition, he was unable to undergo surgery to have his prostate cancer completely removed.  Thus, he maintained that he still experienced symptomatology of his prostate cancer.  He noted that on most nights, he had to get up 4 to 5 times to go to the bathroom.  According to the Veteran, he always had to be close to a bathroom.  

In the Veteran's substantive appeal (VA Form 9), dated in January 2009, he stated that he had daytime voiding 3 times per hour.  He also noted that he had nighttime voiding 5 times a night.  

On February 26, 2009, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that the Veteran's daytime frequency was 6 times per day, and his nighttime voiding was 6 times a night.  The Veteran also had decreased stream with post-void dribbling.  The Veteran's urgency and hesitancy had been gradually increasing over the past 6 to 8 months.  In February 2009, the Veteran was diagnosed with a UTI.  The examiner noted that the Veteran did not have incontinence and did not use absorbent material.  The examiner reported that in regard to "renal colic or bladder stones," the Veteran had "none."  The Veteran also did not have acute nephritis and catheterization was not needed.  The examiner stated that the Veteran was retired and that his prostate cancer had no effect on his daily activities except for sleep interruption.  Following the physical examination, the diagnosis was status post transurethral prostate resection and bladder neck resection for benign prostatic hypertrophy (BPH) with incidental finding of Gleason 3 prostate cancer with residuals of recurrent obstructive symptoms.     

In an April 2009 rating action, the RO increased the disability rating for the Veteran's service-connected prostate cancer from noncompensable to 40 percent disabling under Diagnostic Code 7528, effective from February 26, 2009.  


IV. Analysis

The Veteran was assigned an initial 100 percent rating for prostate cancer from May 29, 2007, a noncompensable rating from January 1, 2008, and a 40 percent rating from February 26, 2009.  The Veteran's contentions pertain to the evaluation of the severity of the condition since January 1, 2008.  

As an initial matter, the Board finds that the Veteran's predominant area of disability is voiding dysfunction.  The Board recognizes that in the Veteran's January 2009 substantive appeal, he stated that he had renal dysfunction.  However, the Board notes that the medical evidence associated with the claims file does not reflect that the Veteran has experienced renal dysfunction.  In the February 2009 VA examination, the examiner indicated that the Veteran did not have acute nephritis.  He also reported that the Veteran did not have renal stones.  Thus, the Board concludes that voiding dysfunction is the Veteran's predominant complaint.  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for an initial rating of 40 percent, but no more, is warranted throughout the course of the appeal.  Under urinary frequency, a 40 percent rating is warranted when daytime voiding interval is less than 1 hour or when there is awakening to void 5 or more times per night.  The Board recognizes that in the Veteran's February 2009 VA examination, he stated that his nighttime voiding was 6 times a night.  Thus, the RO increased the disability rating for the Veteran's prostate cancer to 40 percent disabling effective from the February 26, 2009, the date of the VA examination showing increased symptoms.  However, the Board observes that prior to the February 2009 VA examination, there is evidence showing that the Veteran experienced nocturia up to 5 times a night.  In the Veteran's substantive appeal, dated in January 2009, he noted that he had nighttime voiding 5 times a night.  In addition, in a letter from the Veteran, received in June 2008, the Veteran stated that he experienced nocturia 4 to 5 times a night.  Moreover, although a private medical record dated in May 2008 shows that at that time, the Veteran reported that he voided twice per night, he also stated that he had been experiencing increased nocturnal polyuria.  Considering the Veteran's statements alleging nocturia up to and including 5 times per night prior to his February 2009 VA examination, the Board finds that he should be given the benefit of the doubt that he voided at least 5 times per night throughout the pendency of this appeal.  Accordingly, a 40 percent rating is warranted for the entire appeal period.  38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7528.  


The Board notes that a 40 percent rating is the maximum rating available under the criteria pertaining to urinary frequency.  This rating is even higher than the maximum possible ratings for obstructed voiding (30 percent) and urinary tract infection (also 30 percent).  In addition, the Board recognizes that under the criteria pertaining to urine leakage, a 60 percent rating is warranted for the use of absorbent material that must be changed more than 4 times each day.  However, there is no evidence of record showing that the Veteran has reported urinary symptoms requiring the use of absorbent material.  In fact, in the February 2009 VA examination, the examiner noted that the Veteran did not have incontinence and did not use absorbent material.  As such, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent at any time during the appeal period.  This determination represents only a partial grant.  38 C.F.R. §§ 4.3, 4.7.      


V. Extraschedular Rating

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected prostate cancer is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected prostate cancer.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the period of time from January 1, 2008 to February 25, 2009, an initial rating of 40 percent for the service-connected prostate cancer is granted.  

An initial rating in excess of 40 percent for prostate cancer beginning on February 26, 2009, is denied.  



____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


